COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
C. WESLEY JEANES,                                         )
                                                                              )             
No.  08-02-00271-CV
Appellant,                          )
                                                                              )                   Appeal from the
v.                                                                           )
                                                                              )              
298th District Court
TEXAS POWER & LIGHT
COMPANY, INC.,  )
TXU
ELECTRIC COMPANY, VERIZON           )           
of Dallas County, Texas
WIRELESS, L.L.C., and
PRIMECO                     )
PERSONAL COMMUNICATIONS,
L.L.P.,       )                (TC#
00-05538-M)
                                                                              )
Appellees.                          )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is an agreed motion to modify and affirm the trial court=s decision of March 13, 2002.  This motion is made pursuant to Tex.R.App.P. 43.2(b).  This rule provides:
The court of appeals may:
 
.               .               .
 
(b)        modify the trial court=s judgment and affirm it as modified .
. . .
 
Tex.R.App.P.
43.2(b).




The parties have
complied with the requirements of Rule 43.2(b). 
The Court has considered this cause on the agreed motion and concludes
the motion should be granted.  Tex.R.App.P. 42.1(a)(1).  It is therefore ordered that the Order of
Dismissal of the trial court dated March 13, 2002, is modified by striking the
words Awith
prejudice,@ and as
so modified, the order is affirmed.  All
costs of this appeal shall be paid by the party incurring same.
 
 
 
January
16, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.